876 F.2d 103
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfonzo JONES, Plaintiff-Appellant,v.Ms. Eileen PEOPLES;  Ms. Z. Ryans;  Ms. Y. Jones,Defendants-Appellees.
No. 88-2212.
United States Court of Appeals, Sixth Circuit.
June 13, 1989.

1
Before RALPH B. GUY and RYAN, Circuit Judges and DAVID D. DOWD, Jr., District Judge.*

ORDER

2
Alfonzo Jones, a pro se Michigan plaintiff, appeals the district court's order dismissing his civil rights action apparently filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary relief in the amount of 250 billion dollars, Jones sued three employees of the Michigan Department of Social Services (DSS), alleging a constitutional violation relating to the denial of certain welfare benefits.  Subsequent to DSS's denial of Jones' request for the benefits, an Administrative Law Judge (ALJ) affirmed DSS's denial of the same.  Jones filed the instant claim which the district court dismissed as frivolous, Jones appealed.


4
Upon consideration, we conclude that the district court properly dismissed the complaint as frivolous.  Even if Jones' complaint is construed liberally, Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (per curiam);  Brooks v. Seiter, 779 F.2d 1177, 1179-80 (6th Cir.1985), it appears beyond doubt that Jones could prove no set of facts which would entitle him to relief.    See Ana Leon T. v. Federal Reserve Bank, 823 F.2d 928, 930 (6th Cir.)  (per curiam), cert. denied, 108 S.Ct. 333 (1987).  Although Jones asserted the existence of a constitutional violation, he never addressed even the basic elements of any cause of action.  Hence, having failed to allege any factual basis for his conclusory allegations of unconstitutional conduct, Jones failed to state a cognizable claim for relief.    See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987);  Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


5
Accordingly, the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation